Title: To George Washington from Henry Laurens, 11 July 1778
From: Laurens, Henry
To: Washington, George


          
            Sir,
            Philadelphia 11th July 1778.
          
          I beg leave to refer Your Excellency to the contents of a Letter which I had honor of
            writing to you last Evening by Barry.
          The present Cover will convey to Your Excellency two Acts of Congress of this date.
          1—Empowering Your Excellency to call in the Aid of such Militia as shall appear to be
            necessary from the four Eastern States, from New York & New Jersey for carrying
            on operations in concert with Count d’Estaing.
          2—Intimating the desire of Congress that Your Excellency Cooperate with Vice Admiral
            Count d’Estaing in the Execution of such offensive operations against the Enemy as shall
            appear to be necessary.
          Congress have directed me to propose for Your Excellencys consideration an attack by
            Vice Admiral Count dEstaing upon the British Ships of War & Transports in the
            harbor of Rhode Island, by which possession of a safe port may be gained & the
            retreat of the British forces  on that Island be cut off, as an
            alternative to a hazardous or ineligible attempt upon the British Squadron within Sandy
            Hook. I have the honor to be With the highest Esteem & Respect Sir Your
            Excellency’s Most obedient & most humble servant
          
            Henry Laurens, President of Congress.
          
          
            Sometime ago I informed Your Excellency that Congress had adopted the Stile of “North
              America” to these States—this day that Resolution was reconsidered & reduced
              to the former mode of “America.”
            Congress Resolved on the 9th Inst. that the Committee appointed to arrange the Army
              do repair without delay to Head Quarters for that purpose as Your Excellency will
              perceive by the Inclosed Certified Order.
          
        